Exhibit 10.3 EXPLANATORY NOTE: “*” INDICATES THE PORTION OF THIS EXHIBIT THAT HAVE BEEN OMITTED AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. BROWN SHOE COMPANY, INC. INCENTIVE AND STOCK COMPENSATION PLAN OF 2002, as Amended and Restated as of May 22, 2008 PERFORMANCE AWARD AGREEMENT Fiscal 2010 to 2012 THIS AWARD AGREEMENT, effective March 4, 2010, represents the grant of both Performance Shares (“Performance Shares”) and a Cash-Based Award (“Cash Award”) (collectively, the “Award”) by Brown Shoe Company, Inc. (“Company”) to the Participant named below, who has been selected by the Compensation Committee of the Company’s Board of Directors (the “Committee”) to participate in the 2010 to 2012 Performance Award Plan under the Incentive and Stock Compensation Plan of 2002, as Amended and Restated (the “Plan”) of Brown Shoe Company, Inc. (the “Company”).Subject to the key terms set forth below and the attached General Terms and Conditions (dated as of May 2010), all of which constitute part of this Agreement, this Award provides: Participant: Performance Award, beinga combination of the following: Target Share Award- Number of Performance Shares:shares of Company common stock Form of Payment:shares of Company common stock Target Cash-Based Award: $ Form of Payment:cash Performance Period:the Company’s Fiscal Years 2010 through 2012 Minimum Performance Level: As described on Attachment A. Maximum Award Value:150% of Target Award IN WITNESS WHEREOF, the parties have caused this Agreement to be executed effective as of date(s) written below. BROWN SHOE COMPANY, INC. By: /s/Sarah Stephenson Sarah Stephenson, Vice President Total Rewards Date:
